Conviction for murder; punishment, five years in the penitentiary.
The facts in evidence in this case appear to be sufficient to justify the conclusion of the jury. It is difficult for us to understand the contents of the transcript. It is here without any index. There are five bills of exception, neither of which has any file mark of the clerk of the trial court showing when, if at any time, said bills were filed. The motion for new trial was overruled on June 15, 1929, but in the overruling order of the trial court no time beyond that granted by statute, was allowed for the filing of bills of exception. The statutory time for filing such bills is thirty days from the adjournment of the court. Each of said bills contains the notation that it was filed on the 4th day of September 1929, which date, as above stated, is not verified by any signature of the district clerk. If said bills were in fact filed on September 4th, and if this could be verified, same would appear to have been filed after the expiration of the thirty days' time allowed by law for such filing, and we could not consider them. The indictment and charge of the court, also the verdict and judgment appear to be in conformity with law.
No error appearing, the judgment will be affirmed.
Affirmed.
                    ON MOTION FOR REHEARING.